cc intl b05 presp-130410-14 third party communication none date of communication not applicable uilc number release date this may not be used or cited as precedent slide qualified derivative dealers training may 2nd and 3rd - presp-130410-14 slide agenda common equity derivative transactions sec_871 overview day technical overview qdd and eligible_entity qdd tax_liability few additional points day duties and obligations of a qdd qdd application withholding and reporting obligation sec_4 qdd compliance documentation requirements examples presp-130410-14 slide overview of economics for several derivatives for purposes of the next three slides - reference asset stock in a corporation that pays dividends - long_party person with a position whose value moves in the same direction as the stock - short_party person with a position whose value moves in the opposite direction from the stock presp-130410-14 slide total return swap stock appreciation dividends short_party long_party stock depreciation interest presp-130410-14 slide securities_lending transaction simplified substitute dividends short_party borrower long_party lender stock loan presp-130410-14 slide other transactions sale-repurchase transactions futures forwards options structured notes certain debt other presp-130410-14 slide tax_avoidance using total return swaps pre- sec_871 step one stock sale cross in u s broker dealer step two total return swap foreign_person step three stock repurchase cross out irs challenged these transactions under common_law doctrines such as beneficial_ownership agency economic_substance presp-130410-14 slide judicial doctrines after sec_871 common_law doctrines continue to apply after enactment of sec_871 - substance over form - beneficial_ownership - agency - economic_substance for example irs may challenge a transaction that is in form a derivative but in substance is direct ownership of the underlying asset presp-130410-14 slide m overview m generally treats a dividend_equivalent de payment on a sec_871 transaction as a u s source dividend for tax and withholding purposes only applies to transactions that reference a dividend from an underlying_security - reference to be contingent upon or determined by reference to directly or indirectly whether in whole or in part - underlying_security any interest in an entity if that interest could give rise to a u s source dividend pursuant to sec_1_861-3 example stock in a u s_corporation indices generally excludes references to widely-used passive indices on diverse baskets of publicly- traded securities that meet certain additional requirements partnerships generally only looks through partnerships that carry on a trade_or_business of dealing or trading in securities hold significant investments in securities or directly or indirectly hold an interest in a lower-tier partnership that does either - significant investment in securities if either or more of the value of the partnership’s assets consist of underlying securities or potential sec_871 transactions or the value of the underlying securities or potential sec_871 transactions equals or exceeds dollar_figure million using notional values for derivatives - determined at the calculation time for the potential sec_871 transaction generally based on assets values on the last day of the partnership’s prior taxable_year absent actual knowledge of a change corporate acquisition excludes certain transactions that obligate the long_party to acquire ownership of the underlying_security as part of a plan pursuant to which one or more persons are obligated to acquire underlying securities representing more than of the value of the entity issuing the underlying securities - dividend a dividend as described in sec_316 even if there is no actual distribution of cash or property presp-130410-14 slide potential sec_871 transaction m potentially applies to any of the following transactions if the transaction references an underlying_security each a potential sec_871 transaction - securities_lending or sale-repurchase transaction - notional_principal_contract and - equity-linked instrument securities_lending or sale-repurchase transaction any securities_lending transaction sale- repurchase transaction or substantially_similar transaction that references an underlying_security - securities_lending transaction and sale-repurchase transaction have the meaning provided in sec_1_861-3 npc a notional_principal_contract as defined in sec_1_446-3 eli a financial transaction other than a securities_lending or sale-repurchase transaction or npc that references the value of one or more underlying securities - for example a futures_contract forward_contract option debt_instrument or other contractual arrangement that references the value of one or more underlying securities presp-130410-14 slide sec_871 transaction sec_871 transaction any - securities_lending or sale-repurchase transaction - specified npc or - specified eli different tests apply for determining whether an npc or eli is a specified npc or specified eli depending on when the transaction is entered into and whether the transaction is a simple contract or a complex contract presp-130410-14 slide effective dates securities_lending or sale-repurchase transaction - payments on or after specified npc or specified eli - npc four factor test applies for payments on or after and prior to any npc that is a specified npc based on the four factor test will remain a specified npc four factor test specified npc if cross in cross out references a stock that is not readily_tradable or the underlying_security is posted as collateral only applies to npcs - for payments on or after with respect to any transaction with a delta of one issued on or after - for payments on or after with respect to any other transaction issued on or after - etn exception - does not apply to payments on certain identified exchange-traded notes issued on or after until - qualified_derivatives_dealer qdd exception - does not apply to payments made in to a qdd in its equity derivatives dealer edd capacity to hedge transactions that have a delta of less than one issue an npc or eli is treated as issued at inception original issuance or at the time of an issuance as a result of a deemed exchange pursuant to sec_1001 presp-130410-14 slide simple and complex contracts simple versus complex - simple contract generally npc or eli that references a fixed number of shares and has a single maturity or exercise date examples a total return swap trs a future a basic forward or a basic put or call option - complex contract any npc or eli that is not a simple contract examples a transaction that provides a payout based on which stock performs best a transaction that provides two times the appreciation on a stock above a certain value and one times the depreciation on the stock below a certain value presp-130410-14 slide delta test any simple contract with a delta of or greater at the calculation time is a sec_871 transaction delta generally the ratio of the change in the fair_market_value of the contract to a small change in the fair_market_value of the number of shares of the underlying_security - determined without taking into account any other underlying_security or other_property or any change due to debt or any other derivative that is not directly related to the underlying_security example convertible debt - only the embedded equity_option is taken into account - simplified delta - if transaction references or more underlying securities and an exchange-traded security is available that would fully hedge the transaction at the calculation time may calculate delta by determining the change in the fair_market_value of the transaction to a small change in the fair_market_value of the exchange-traded security when used that delta is used for each underlying_security to calculate de amounts - generally only calculated once calculation time earlier of pricing time and issuance unless the pricing time is greater than days before issuance then issuance - pricing time when all material economic terms for the transaction have been agreed upon including the price at which the transaction is sold listed options generally for options on certain regulated exchanges delta at close of prior business_day - does not apply to customized options presp-130410-14 slide delta test - examples call option on shares of u s stock a - if the option value changes by dollar_figure for a dollar_figure change in the value of shares at issuance delta - not a sec_871 transaction because delta trs on shares of u s stock a and shares of u s stock b - stock b not taken into account in determining delta of stock a - trs with respect to stock a changes by dollar_figure for a dollar_figure change in the value of shares of stock a delta for stock a - sec_871 transaction with respect to stock a because delta - similarly stock b delta determined without taking into account stock a presp-130410-14 slide substantial equivalence test uses a proxy to measure the likelihood that a complex contract’s performance will track the performance of the stock it references designed to work in cases where the exact number of shares that the contract references cannot be determined at the outset generally compares how the value of the complex contract would change relative to its stock hedge if the stock price moved up or down and compares those amounts to the values for a delta simple contract if the amount for the complex contract is less than or equal to the amount for the simple contract the complex contract is a sec_871 transaction simplified se test for transactions that reference or more underlying securities and an exchange-traded security is available that would fully hedge the complex contract at its calculation time - when used the initial hedge is the number of shares of the exchange-traded security for purposes of calculating the de amount presp-130410-14 slide dividend_equivalent a de is - any payment that references a dividend from an underlying_security pursuant to a securities_lending or sale-repurchase transaction specified npc or specified eli or example a substitute dividend payment on a securities_lending or sale-repurchase transaction - any gross-up thereon gross-up payment exceptions - not a dividend - sec_305 dividend - due bill - certain payments pursuant to an annuity endowment or life_insurance_contract and - certain payments pursuant to an employee compensation arrangement special rules apply to a qdd presp-130410-14 slide payment payment includes any gross amount that references the payment of a dividend and that is used in computing any net amount transferred to or from the long_party - even if the long_party makes a net payment to the short_party or there is no amount_paid because the net amount is zero example trs on u s stock a that has a dollar_figure dividend and loses dollar_figure in value resulting in a payment under the trs of dollar_figure to the short_party the de payment is dollar_figure same result if loss was dollar_figure resulting in no cash payment under the trs - reference can be to actual or estimated dividend - per-share dividend amount actual dividend used unless reasonable estimated dividend identified in writing at the time the transaction is issued - if estimated dividend used limited to actual dividend explicit or implicit example three variations on a trs - trs with actual dividends - trs with estimated dividends - price return only trs presp-130410-14 slide payment cont’d - quarterly dividend rule - if the sec_871 transaction references long positions in more than underlying securities short_party may treat the dividends with respect to the reference underlying securities as paid at the end of the applicable calendar_quarter to compute the per-share dividend amount - publicly available dividend amount - if a sec_871 transaction references the same underlying securities as a security or index for which there is a publicly available quarterly dividend amount the publicly available dividend amount may be used to determine the per-share dividend amount for the sec_871 transaction with any adjustment for special dividends - if use simplified delta - the per-share dividend amount must be determined using the dividend amount for the exchange-traded security that would fully hedge the sec_871 transaction presp-130410-14 slide dividend_equivalent_amount de amount amount treated as a u s source dividend - generally determined separately for each underlying_security - securities_lending or sale-repurchase transaction per-share dividend amount of shares - example securities loan on shares of u s stock a and a pays a dollar_figure share dividend de amount dollar_figure - simple contract per-share dividend amount of shares delta - examples delta trs on shares of u s stock b and the reasonable estimated dividend written into the contract is dollar_figure share and actual dividend is dollar_figure share de amount dollar_figure delta sold put option on shares of u s stock c and stock c pays a dollar_figure share dividend de amount dollar_figure - complex contract per-share dividend amount initial hedge - initial hedge the number of underlying securities that a short_party would need to fully hedge an npc or eli with respect to an underlying_security at the calculation time for the npc or eli even if the short_party does not in fact fully hedge the npc or eli - gross-up payment long_party only liable for des that are determined during the time the long_party is a party to the transaction presp-130410-14 slide number of shares number of shares generally the number of shares of the underlying_security stated in the contract - if the contract modifies that number by a factor or fraction or otherwise alters the amount of any payment the number of shares is adjusted to take that into account example if transaction provides for of the appreciation depreciation and dividends on shares the number of shares is not presp-130410-14 slide qualified indices a qualified_index is treated as a single security that is not an underlying_security - determined at the calculation time for the transaction generally based on whether the index is a qualified_index on the first business_day of the calendar_year containing the calculation time purpose to provide a safe_harbor for transactions that reference certain passive indices that are based on a diverse basket of publicly-traded securities and that are widely used by numerous market participants - if an index is contrary to this purpose it is not a qualified_index qualified_index index that - - - - - reference sec_25 or more component securities references only long positions in component securities subject_to the short position safe_harbor references no component underlying_security that represents more than of the weighting of the component securities in the index references no or fewer component underlying securities that together represent more than of the weighting of the component securities in the index is modified or rebalanced only according to publicly stated predefined criteria which may require interpretation by the index provider or a board or committee responsible for maintaining the index - - did not provide an annual dividend yield in the immediately preceding calendar_year from component underlying securities that is greater than times the annual dividend yield of the s p index as reported for the immediately preceding calendar_year and is traded through futures contracts or options contracts regardless of whether the contracts provide price only or total return exposure to the index or provide for dividend reinvestment in the index on a national exchange that is registered with the sec or a domestic board_of trade designated as a contract market by the cftc or if the component underlying securities in the aggregate comprise less than of the weighting of the component securities in the index a foreign exchange or board_of trade that is a qualified_board_or_exchange as determined by the secretary pursuant to sec_1256 or that has a staff no action letter from the cftc permitting direct access from the united_states that is effective on the applicable testing_date presp-130410-14 slide qualified indices cont’d safe_harbor for certain indices that reference assets other than underlying securities - an index can also be a qualified_index if the index is widely traded the referenced component underlying securities in the aggregate comprise or less of the weighting of the component securities in the index and the index was not formed_or_availed_of with a principal purpose of avoiding u s withholding_tax generally cannot offset qualified_index positions unless offsetting a portion of the entire index for example a cap or floor or the offset i sec_5 or less of the value of the long positions in component securities in the qualified_index excluding any offsets of the entire qualified_index whether as a single transaction or the taxpayer or a related_person enters into one or more transactions in connection with the potential sec_871 transaction - if offsets violate this rule the index will not be a qualified_index exchange-traded funds - if a potential sec_871 transaction references an exchange- traded fund that tracks a qualified_index the potential sec_871 transaction will be treated as referencing a qualified_index presp-130410-14 slide combinations for purposes of determining whether a potential sec_871 transaction is a sec_871 transaction two or more potential sec_871 transactions are treated as a single transaction with respect to an underlying_security when - a person or a related_person is the long_party with respect to the underlying_security for each potential sec_871 transaction - the potential sec_871 transactions reference the same underlying_security - the potential sec_871 transactions when combined replicate the economics of a transaction that would be a sec_871 transaction if the transactions had been entered into as a single transaction and - the potential sec_871 transactions are entered into in connection with each other regardless of whether the transactions are entered into simultaneously or with the same counterparty ordering rule - required to combine in a manner that results in the most transactions with a delta of or higher examples - purchased at-the-money call option and sold at-the-money put option both have a delta of - combine to a delta one sec_871 transaction - purchased at-the-money call option on shares and sold at-the-money put option on shares both have a delta of - combine to a delta one sec_871 transaction on shares with put option on shares remaining separate - purchased two at-the-money call options both have a delta of - do not combine presp-130410-14 slide combinations cont’d short_party presumptions - a short_party that is a broker may presume that transactions are not entered into in connection with each other if either transactions in separate_accounts - if a long_party holds or reflects the transactions in separate_accounts maintained by the short_party unless the short_party has actual knowledge that the transactions were entered into in connection with each other or that the separate_accounts were created or used to avoid sec_871 or transactions separated by at least two business days - if the transactions are entered into two or more business days apart unless the short_party has actual knowledge that the transactions are entered into in connection with each other commissioner presumptions - commissioner will presume that a long_party did not enter into two or more transactions in connection with each other if either - transactions in separate_accounts or - transactions separated by at least two business days commissioner may rebut these presumptions with facts and circumstances commissioner will presume that transactions that are entered into fewer than two business days apart and reflected on the same trading book are entered into in connection with each other - long_party can rebut this presumption with facts and circumstances presp-130410-14 slide combinations cont’d two business_day rule - short_party may and commissioner will assume that all transactions are entered into pincite p m on the date the transaction becomes effective in the jurisdiction of the long_party presumptions do not apply to long_party rule applied separately for each underlying_security if a potential sec_871 transaction is a sec_871 transaction either by itself or as a result of a combination it remains a sec_871 transaction even if part of a combination is disposed of the combination rule cannot be used to offset or net positions presp-130410-14 slide anti-abuse rule if a taxpayer directly or through a related_person acquires or disposes of a transaction s with a principal purpose of avoiding the application of this section the commissioner may treat any payment made with respect to that transaction s as a de to the extent necessary to prevent the avoidance of this section - for example notwithstanding any provision of this section commissioner may adjust the delta change the number of shares adjust an estimated dividend amount change the maturity adjust the timing of payments treat a transaction that references a partnership_interest as references the assets of the partnership combine separate or disregard transactions indices or components of indices to reflect the substance of the transaction s or otherwise depart from the rules of this section as necessary to determine whether the transaction includes a de or the amount or timing of a de - a purpose may be a principal purpose even though it is outweighed by other purposes taken together or separately - when a withholding_agent knows that the taxpayer acquired or disposed of a transaction s with a principal purpose of avoiding this section and the commissioner treats a payment made with respect to any transaction as a de the withholding_agent may be liable for any_tax presp-130410-14 slide qdds regime established to address the role of financial intermediaries in a chain of one or more transactions subject_to sec_871 - eligible_entity a home_office or branch that is a qualified_intermediary qi and that treating the home_office or branch as a separate_entity is an equity derivatives dealer edd subject_to regulatory supervision as a dealer by a governmental authority in the jurisdiction in which it was organized or operates a bank or bank_holding_company subject_to regulatory supervision as a bank or bank_holding_company as applicable by a governmental authority in the jurisdiction in which it was organized or operates or an entity that is wholly-owned directly or indirectly by a bank or bank_holding_company subject_to regulatory supervision as a bank or bank_holding_company as applicable by a governmental authority in the jurisdiction in which the bank or bank_holding_company as applicable was organized or operates and that in its equity edd capacity - issues potential sec_871 transactions to customers and - receives dividends with respect to stock or de payments pursuant to potential sec_871 transactions that hedge potential sec_871 transactions that it issued a foreign_branch of a u_s_financial_institution if the foreign_branch would meet the requirements of or if it were a separate_entity or any person otherwise acceptable to the irs - eligible_entity qi eligible category - if cease to be eligible_entity immediately lose qdd status presp-130410-14 slide qdd covered transactions qdd must act as a qdd for all payments made as a principal with respect to potential sec_871 transactions and all payments received as a principal with respect to potential sec_871 transactions and underlying securities - excludes payments made or received to the extent treated as eci - securities_lending or sale-repurchase transaction - treated as principal unless qi determines it is acting as an intermediary - nothing else covered cannot act as a qdd when acting as an intermediary not as a principal or with respect to transactions other than underlying securities only when payment received by the qdd or potential sec_871 transactions - reminder payment for m does not require actual payment qsl regime - extended through goes away - if qdd can only act as qsl when not required to act as a qdd each home_office or branch is a separate qdd and must separately qualify and be approved presp-130410-14 slide qdd withholding withholding by qdd - must assume primary chapter_3 and withholding and backup withholding withholding to qdd - subject_to_withholding on payments with respect to underlying securities other than des calendar_year - not subject_to_withholding on dividends - not subject_to_withholding on payments with respect to potential m transaction that are not underlying securities presp-130410-14 slide qdd tax_liability qdd tax_liability tax on its sec_871 amount for each dividend on each underlying_security reduced but not below zero by taxes paid_by the qdd under a on its dividends received with respect to that underlying_security on that same dividend in its edd capacity tax on des received as a qdd in its non-edd capacity and tax on any payments that are not des received as a qdd including dividends and interest to the extent not satisfied by withholding - foreign_branch of a u s entity does not have qdd tax_liability chapter taxes instead - qdds remain subject_to_withholding and liable for any taxes that arise outside of their qdd capacity those taxes are not covered by the qdd tax_liability definition - qdd liable for tax on de when the applicable_dividend on the underlying_security would be subject_to_withholding - calendar_year qdd is not liable for tax on dividends including deemed dividends and des received in edd capacity liable for tax on dividends including deemed dividends and des received in non-edd capacity including as a qdd liable for any other u s source fdap payments received presp-130410-14 slide sec_871 amount sec_871 amount for each dividend on each underlying_security qdd’s net delta exposure to the underlying_security for the applicable_dividend the applicable_dividend amount per share - net delta exposure amount measured in number of shares by which long positions exceed short positions only includes positions held in edd capacity transactions properly reflected in a qdd’s edd book are presumed to be held in its edd capacity amounts received by a qdd acting as a proprietary traded are in its non-edd capacity excludes eci determined at end of day on date that is earlier of record_date and day prior to ex- dividend date only takes into account transactions that exist and are attributable to the qdd for u s federal tax purposes determined on a qdd-by-qdd basis positions of other qdds not taken into account presp-130410-14 slide qdd tax_liability examples forward_contract with customer delta one qdd hedges with trs delta one net delta - no qdd tax_liability under forward is a sec_871 transaction and customer subject_to_withholding on des customer buys at-the-money call option delta qdd hedges with trs on shares at time of dividend delta on call option is and the hedge is on shares net delta - no qdd tax_liability under customer not subject_to_withholding because option is not a sec_871 transaction customer buys in-the-money call option delta qdd hedges with shares of stock at time of dividend delta on call option is dollar_figure and the hedge is with shares net delta shares - qdd tax_liability under equal to the tax on the dividends for two shares reduced but not below zero by the tax paid_by the qdd on the related dividends on the stock_option is a sec_871 transaction and customer subject_to_withholding on des presp-130410-14 slide time for determining de amount and taxable_year of de time for determining de amount determined on the earlier of the date that is the record_date of the dividend and the day prior to the ex-dividend_date with respect to the dividend - example specified npc provides for payment at settlement de amount determined on earlier of record_date and day prior to ex-dividend_date taxable_year of a de a non-qdd long_party is liable for tax on a de in the year the de is subject_to_withholding - a qdd long_party is liable for tax when the applicable_dividend on the underlying_security would be subject_to_withholding - the amount of the long party’s tax_liability is determined by reference to the amount that would have been due at the time the de amount is determined based on the beneficial owners at that time for example based on the tax_rate at that time whether the long_party qualified for a treaty benefit at that time and in the case of a partnership based on the partners at that time presp-130410-14 slide withholding for withholding purposes generally a de payment is not considered made until the later of when - the amount of a de is determined and - a payment occurs with respect to the sec_871 transaction after the amount of the de is determined for this purpose a payment occurs when - money or other_property is paid to or by the long_party unless the sec_871 transaction is described in i in which case a payment is treated as being made at the end of the applicable calendar_quarter - the long_party disposes of the sec_871 transaction or - the sec_871 transaction is transferred to an account that is not maintained by the withholding_agent or the long_party terminates the account relationship with the withholding_agent premiums and other upfront payments by the long_party to the short_party at the time a sec_871 transaction is issued are not treated as payments for this purpose presp-130410-14 slide withholding cont’d option to withhold on the payment_date for the applicable_dividend on the underlying_security the dividend payment_date - must apply same approach for all sec_871 transactions of the same type qdds required to withhold on dividend payment_date can change method of withholding for type of transaction - only applies to transactions entered into on or after the change - for transactions entered into before the change withholding_agent must withhold under the original approach written notice required unless not a qdd and use later of rule entire time before the time for determining the payee’s first de payment derivatives that reference partnerships - the liability for withholding arises on march of the year following the year in which the payment of a de occurs withholding_agent only liable for withholding during the period the withholding_agent is a withholding_agent for the sec_871 transaction presp-130410-14 slide transition relief irs will take into account the extent to which the taxpayer or withholding_agent made a good_faith effort to comply with m regulations - for for any delta-one transaction and for complying with qdd provisions of the qi_agreement - for for any non-delta-one transaction for - simplified combination rule for withholding agents not long parties - withholding agents only required to combine transactions when the transactions are over-the- counter transactions that are priced marketed or sold in connection with each other listed securities are not required to be combined - withholding agents may remit amounts withheld for de payments quarterly
